 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this  “Amendment”)

is made as of the 29th day of May, 2020 (the “Ninth Amendment Effective Date”),
by and among THE CATO CORPORATION, a Delaware corporation (the “Borrower”),
CATOWEST, LLC, a Nevada limited liability company, CATO SOUTHWEST, INC., a
Delaware corporation, CATOSOUTH, LLC, a North Carolina limited liability
company, CHW, LLC, a  Delaware limited liability company, CaDeL, LLC, a Delaware
limited liability company, CATO OF TEXAS, L.P., a Texas limited partnership,
catocorp.com, LLC, a Delaware limited liability company, and CATO WO LLC, a
Delaware limited liability company (each of the foregoing, other than the
Borrower, a “Guarantor” and, collectively, the “Guarantors”), and TRUIST BANK
(formerly known as Branch Banking and Trust Company), as Agent, Issuing Bank and
a Bank (the “Agent”).

 

R E C I T A L S:

 

The Borrower, the Guarantors, the Agent and the Banks entered into a certain
Credit Agreement dated as of August 22, 2003, as amended by (i) the First
Amendment to Credit Agreement dated August 22, 2005, (ii) the Second Amendment
to Credit Agreement dated October 29, 2007, (iii) the Waiver Agreement dated
July 30, 2008, (iv) the Third Amendment to Credit Agreement dated October 31,
2010, (v) the Fourth Amendment to Credit Agreement dated March 12, 2013, (vi)
the Fifth Amendment to Credit Agreement dated May 1, 2015, (vii) the Sixth
Amendment to Credit Agreement dated May 1, 2017, (viii) the Seventh Amendment to
Credit Agreement dated July 28, 2017, (ix) the waiver and amendment letter dated
March 27, 2019, and (x) the Eighth Amendment to Credit Agreement dated May 24,
2019 (as so amended, modified or supplemented, the “Credit Agreement”).
Capitalized terms used in this Amendment which are not otherwise defined in this
Amendment shall have the respective meanings assigned to them in the Credit
Agreement.

 

The Borrower and the Guarantors have requested that the Agent and the Banks
modify certain provisions of the Credit Agreement as more fully set forth
herein. The Agent and the Banks have agreed to so modify the Credit Agreement,
all upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Agent and the Banks, intending to be legally bound hereby, agree as follows:

 

SECTION 1.  Recitals; Definitions. 

 

(a)                 The Recitals are incorporated herein by reference and shall
be deemed to be a part of this Amendment. 

 

 

 

1

--------------------------------------------------------------------------------

 

 

WBD (US) 49317959v5

 

2

--------------------------------------------------------------------------------

 

(b)                As used in this Amendment, the following capitalized terms
shall have the meanings set forth below: 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank). 

 

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

 

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

SECTION 2.  Amendments to Credit Agreement. 

 

(a)                 Section 1.01 of the Credit Agreement is hereby amended by
adding the following definitions in appropriate alphabetical order: 

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or 

(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the London Interbank Offered Rate for U.S. dollar-
denominated syndicated or bilateral credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
London Interbank Offered Rate with an Unadjusted Benchmark Replacement, the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero) that has been
selected by the Agent giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the London Interbank Offered 
Rate  with  the  applicable  Unadjusted  Benchmark 

3

--------------------------------------------------------------------------------

 

Replacement  by the 

 

4

--------------------------------------------------------------------------------

 

Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the London Interbank
Offered Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated or bilateral credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement). 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the London Interbank Offered Rate: (1) in the case of clause (1)
or (2) of the definition of “Benchmark Transition Event,” the later of (a) the
date of the public statement or publication of information referenced therein
and (b) the date on which the administrator of the London Interbank Offered Rate
permanently or indefinitely ceases to provide the London Interbank Offered Rate;
or (2) in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate: (1) a public
statement or publication of information by or on behalf of the administrator of
the London Interbank Offered Rate announcing that such administrator has ceased
or will cease to provide the London Interbank Offered Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the London Interbank
Offered Rate; (2) a public statement or publication of information by the
regulatory supervisor for the administrator of the London Interbank Offered
Rate, the U.S. Federal Reserve System, an insolvency official with jurisdiction
over the administrator for the London Interbank Offered Rate, a resolution
authority with jurisdiction over the administrator for the London Interbank
Offered Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the London Interbank Offered Rate, which
states that the administrator of  the  London  Interbank  Offered  Rate  has 
ceased  or  will  cease  to 

 

-3-

 

WBD (US) 49317959v5

 

 

--------------------------------------------------------------------------------

 

provide the London Interbank Offered Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the London Interbank Offered Rate; 
or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the London Interbank Offered Rate announcing
that the London Interbank Offered Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in  Election,  the  date  specified  by  the  Agent 
by  notice  to  the  Borrower. 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the London
Interbank Offered Rate and solely to the extent that the London Interbank
Offered Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the London Interbank Offered
Rate for all purposes hereunder in accordance with Section 2.06(i) and (y)
ending at the time that a Benchmark Replacement has replaced the London
Interbank Offered Rate for all purposes hereunder pursuant to Section 2.06(i).

 

“Early Opt-in Election” means the occurrence of (1) a determination by the Agent
that at least five currently outstanding U.S. dollar-denominated syndicated or
bilateral credit facilities at such time contain (as a result of amendment or as
originally executed) as a benchmark interest rate, in lieu of the London
Interbank Offered Rate, a new benchmark interest rate to replace the London
Interbank Offered Rate, and (2) the election by the Agent to declare that an
Early Opt-in Election has occurred and the provision by the Agent of written
notice of such election to the Borrower. 

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Liquid Assets” has the meaning set forth in Section 5.05.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.06(c).

 

6

--------------------------------------------------------------------------------

 

“Ninth Amendment Effective Date” means May 29, 2020.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Waiver Period” means the period commencing on the Ninth Amendment Effective
Date and continuing through the earlier to occur of (a) the last day of the
third Fiscal Quarter of Fiscal Year 2021 and (b) the date on which the Borrower
elects to terminate the Waiver Period by providing written notice thereof to the
Agent, along with such evidence as the Agent may reasonably request to
demonstrate the Borrower’s compliance with the covenants set forth in Sections

5.03 and 5.05 as of the last day of the most recently ended Fiscal Quarter.

 

(b)                Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the definition of “Adjusted Cash Flow” in its entirety to
read as follows: 

 

“Adjusted Cash Flow” means, for a specified period, the sum of (a) the net
income of the Borrower and its Subsidiaries on a consolidated basis for such
period, before deduction of income taxes, depreciation expense, interest expense
(including, without limitation, interest expense attributable to Capital Leases)
and amortization of intangible assets (it being understood that, for purposes
hereof, amortization shall exclude the amortization of any right-of-use assets),
plus (b) non-cash impairment charges related to one-time or non-recurring
expenses at Borrower’s stores not to exceed $13,600,000.00, in the aggregate,
for any four quarter period, all as determined in accordance with GAAP.

 

(c)                 Article I  of  the  Credit  Agreement  is  hereby  amended 
by  inserting  a  new  Section 

1.06 at the end thereof to read in its entirety as follows:

 

SECTION 1.06. Divisions.  For all purposes under the Loan Documents,  in
connection  with  any  division  or  plan  of  division  under  Delaware  law 
(or  any 

7

--------------------------------------------------------------------------------

 

 

 

-5-

 

WBD (US) 49317959v5

 

8

--------------------------------------------------------------------------------

 

comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time. 

 

(d)                Section 2.06 of the Credit Agreement is hereby amended as
follows: 

 

(i)     The last sentence of the third paragraph of Section 2.06(c) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: 

 

Notwithstanding the foregoing, (i) from the Ninth Amendment Effective Date until
the earliest to occur of (A) the termination of the Waiver Period, (B) the
Borrower’s maintaining, possessing, owning and having access to unencumbered
(for the avoidance of doubt, without considering the aggregate unsecured
indebtedness under this Agreement as an encumbrance) Liquid Assets of not less
than $100,000,000 as of the last day of six consecutive Fiscal Months following
the Ninth Amendment Effective Date, and (C) the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, if the London Interbank Offered
Rate as provided above would be less than 0.50%, the London Interbank Offered
Rate shall be deemed to be 0.50%; and (ii) at any other time, if the London
Interbank Offered Rate determined as provided above would be less than zero, the
London Interbank Offered Rate shall be deemed to be zero. 

 

(ii)     A new clause (i) is hereby inserted at the end of Section 2.06 to read
in its entirety as follows: 

 

(i) (A) Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent may amend this
Agreement to replace the London Interbank Offered Rate with a Benchmark
Replacement. Any such amendment will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Agent has provided such proposed amendment to the
Borrower without any further action or consent of the Borrower. No replacement
of the London Interbank Offered Rate with a Benchmark Replacement pursuant to
this Section 2.06(i) will occur prior to the applicable Benchmark Transition
Start Date.

 

(B)                                Benchmark Replacement Conforming Changes. In
connection with the implementation of a Benchmark Replacement, the Agent will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of the
Borrower.

 

9

--------------------------------------------------------------------------------

 

(C)                                Notices; Standards for Decisions and
Determinations. The Agent will promptly notify the Borrower of (1) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent pursuant to
this Section 2.06(i), including any determination with respect to a tenor, rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in the Agent’s sole
discretion and  without consent from the Borrower, except, in each case, as
expressly required pursuant to this Section 2.06(i). 

 

(D)                               Benchmark Unavailability Period. Upon the
Borrower’s receipt of notice of the commencement of a Benchmark Unavailability
Period, the Borrower may revoke any request for a Loan to be made during such
Benchmark Unavailability Period. 

 

(e)                 Section 2.17 of the Credit Agreement is hereby amended by
inserting a new clause 

(f)    at the end thereof to read in its entirety as follows: 

 

(f) Notwithstanding anything to the contrary  contained  in  this Agreement, the
Borrower shall not be permitted to request any Commitment Increase during the
Waiver Period.

 

(f)                                   Section 5.03 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: 

 

SECTION 5.03. Fixed Charge Coverage Ratio. Commencing as of the earlier to occur
of (a) the last day of the Fiscal Quarter during which the Waiver Period has
been terminated by the Borrower and (b) the last day of the fourth Fiscal
Quarter of Fiscal Year 2021, and in each case continuing on the last day of each
Fiscal Quarter ending thereafter, the Fixed Charge Coverage Ratio shall not be
less than 1.5 to 1.0.

 

(g)                                Section 5.04(a) of the Credit Agreement is
hereby amended by inserting a new proviso at the end thereof, to read in its
entirety as follows: 

 

; provided that, notwithstanding the foregoing, the aggregate Costs of
Acquisition incurred by the Loan Parties and all Subsidiaries of the Loan
Parties during the Waiver Period shall not exceed $5,000,000 in the aggregate.

 

 

 

 

10

--------------------------------------------------------------------------------

 

-7-

 

WBD (US) 49317959v5

 

11

--------------------------------------------------------------------------------

 

(h)                                The first paragraph of Section 5.05 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: 

 

SECTION 5.05. Liquidity. The Borrower shall at all times (to be  measured as of
(x) the date of any Revolving Credit Advance, (y) during the Waiver Period, the
last day of each Fiscal Month, and (z) following the end of the Waiver Period,
the last day of each Fiscal Quarter) maintain, possess, own and have access to
unencumbered (for the avoidance of doubt, without considering the aggregate
unsecured indebtedness under this Agreement as an encumbrance) Liquid Assets, as
reflected on the Borrower’s balance sheet, of not less than (1) for the period
commencing on May 2, 2020 and continuing through October 31, 2020, $65,000,000;
(2) for the period commencing on November 1, 2020 and continuing through May 1,
2021, $85,000,000; and (3) thereafter, $100,000,000. As used herein, “Liquid
Assets” shall be defined as Cash and short term investments which meet all of
the following requirements:  (1) such assets must  be owned by and in the name
of the Borrower free and clear of any restriction, limitation, earmark,
encumbrance, assignment, hypothecation, pledge, lien, security interest or other
third-party interest, and (2) such assets shall be readily available to the
Borrower and shall not be subject to any restriction, agreement, governmental
requirement, or other restriction which would prevent the  immediate free use of
such assets by the Borrower. 

 

(i)                                    The first paragraph of Section 5.06 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows: 

 

SECTION 5.06. Restrictions on Dividends, Share Repurchases, etc. No Loan Party
nor any Subsidiary of a Loan Party shall (a) declare or pay any dividends (other
than dividends payable solely in its own Capital Stock) upon any of its Capital
Stock (other than dividends paid to a Loan Party) unless, at such time, (1) no
Default or Event of Default shall exist or would exist immediately after the
payment of such dividend and (2) during the Waiver Period, the  Borrower shall
maintain, possess, own and have access to unencumbered Liquid Assets of not less
than $100,000,000, both immediately prior, and after giving pro forma effect, to
the payment of such dividend. 

 

(j)                                    Section 5.09(v) of the Credit Agreement
(excluding, for the avoidance of doubt, the proviso immediately following such
clause) is hereby amended and restated in its entirety to read as follows: 

 

(v) loans or advances not otherwise permitted under this Section 5.09, which
when aggregated with the total Investments made under Section 5.10(v) do not
exceed an aggregate outstanding amount equal to (A) to the extent made during
the Waiver Period, $5,000,000; or (B) at any time during the term of this
Agreement, $10,000,000;

 

12

--------------------------------------------------------------------------------

 

(k)                                Section 5.10(v) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows: 

 

(v) Investments not otherwise permitted under this Section 5.10, which when
aggregated with the aggregate outstanding loans and advances made under Section
5.09(v) do not exceed an aggregate outstanding amount equal to (A) to the extent
made during the Waiver Period, $5,000,000; or (B) at any time during the term of
this Agreement, $10,000,000. 

 

(l)                                    Section 5.27 of the Credit Agreement is
hereby amended by inserting a new sentence at the end thereof to read in its
entirety as follows: 

 

Notwithstanding the foregoing, during the Waiver Period, the aggregate amount of
Debt incurred pursuant to Sections 5.27(h) and (i) shall not exceed

$2,000,000.

 

(m)                            Article V of the Credit Agreement is hereby
amended by inserting a new   Section 

5.32    at the end thereof to read in its entirety as follows: 

 

SECTION 5.23. Capital Expenditures. During the Waiver Period, Capital
Expenditures will not at any time exceed an aggregate amount of $20,000,000
measured on a trailing twelve-month basis; provided that after giving effect to
the incurrence of any Capital Expenditures permitted by this Section, no Default
shall have occurred and be continuing.

 

SECTION 3. Conditions to Effectiveness. The effectiveness of this Amendment and
the obligations of the Agent and the Banks hereunder are subject to the
following conditions:

 

(a)     receipt by the Agent from each of the parties hereto of a duly executed
counterpart of this Amendment signed by such party; 

 

(b)     receipt by the Agent of the following, all in form and substance
satisfactory to the Agent: 

 

(i)     a closing certificate, substantially in the form of Exhibit G to the
Credit Agreement, appropriately modified to refer to this Amendment, signed by a
principal officer of each Loan Party; 

 

(ii)     an opinion, substantially in the form of Exhibit C to the Credit
Agreement, appropriately modified to refer to this Amendment, signed by the
General Counsel of the Borrower; and 

 

(iii)     a certificate of each Loan Party, signed by the Secretary, an
Assistant Secretary, a member, manager, partner, trustee or other authorized
representative of the respective Loan Party, certifying as to the names, true 

13

--------------------------------------------------------------------------------

 

 

-9-

 

WBD (US) 49317959v5

 

14

--------------------------------------------------------------------------------

 

signatures and incumbency of the officer or officers of the respective Loan
Party authorized to execute and deliver the Loan Documents, and certified copies
of the following items: (A) the Loan Party’s Organizational Documents; (B) the
Loan Party’s Operating Documents; (C) if applicable, a certificate of the
Secretary of State of such Loan Party’s State of organization as to the good
standing or existence of such Loan Party;   and

(D) the organizational action, if any, taken by the board of directors of the
Loan Party or the members, managers, trustees, partners or other applicable
Persons authorizing the Loan Party’s execution, delivery and performance of this
Amendment, and any other documents which the Agent or any Bank may reasonably
request relating to the existence of each Loan Party, the authority for and the
validity of this Amendment.

 

(c)     receipt by the Agent of all other documents that the Agent may
reasonably request, respecting this Amendment and the transactions contemplated
hereunder; 

 

(d)     the fact that after giving effect to this Amendment, the representations
and warranties of the Loan Parties contained in Section 5 of this Amendment
shall be true on and as of the date hereof; and 

 

(e)     the Borrower shall have paid to the Agent all fees and expenses
(including, without limitation, an amendment fee payable to the Agent in the
amount of $17,500.00, and reasonable attorneys’ fees, not to exceed $7,500 for
this Amendment, and expenses to the extent invoiced and presented to the
Borrower as of the date hereof) payable to the Agent arising from or relating to
the negotiation, preparation, execution, delivery performance or administration
of this Amendment or which are otherwise required to be paid by the Borrower on
or before the date hereof. 

 

SECTION 4.  Limited Waiver; No Other Amendment. 

 

(a)     For the avoidance of doubt, the Banks party hereto, constituting the
Required Banks, hereby waive any Default or Event of Default that may have
occurred under Section 5.03 of the Agreement for the Fiscal Quarter ended May 2,
2020, prior to giving effect to this Amendment. Such waiver shall not constitute
(i) any future consent to or waiver of, or affect or diminish in any way, any of
the Required Banks’ rights under the Credit Agreement; (ii) any amendment,
modification or alteration of the Credit Agreement, except as otherwise provided
herein; or (iii) any custom or course of dealing, or a waiver of the Required
Banks’ rights to withhold their consent for any similar request in the future 

 

(b)     Except for the amendments expressly set forth herein, the text of  the
Credit Agreement shall remain unchanged and in full force and effect. On and
after the Ninth Amendment Effective Date, all references to the Credit Agreement
in each of the Loan Documents shall hereafter mean the Credit Agreement as
amended by this Amendment. This Amendment is not intended to effect, nor shall
it be construed as, a novation. The Credit Agreement and this Amendment shall be
construed together as a single agreement. Nothing herein  contained  shall 
waive,  annul,  vary  or  affect  any  provision,  condition,  covenant     

15

--------------------------------------------------------------------------------

 

or

 

16

--------------------------------------------------------------------------------

 

agreement contained in the Credit Agreement, except as herein amended, nor
affect nor impair any rights, powers or remedies under the Credit Agreement as
hereby amended. The Agent and Banks do hereby reserve all of their respective
rights and remedies against all parties who may be or may hereafter become
secondarily liable for the repayment of the Notes. The Loan Parties promise and
agree to perform all of the requirements, conditions, agreements and obligations
under the terms of the Credit Agreement, as heretofore and hereby amended and
the other Loan Documents, the Credit Agreement, as amended, and the other Loan
Documents being hereby ratified and affirmed (including the obligations of the
Guarantors with respect to the Guaranteed Obligations). The Loan Parties hereby
expressly agree that the Credit Agreement, as amended hereby, and the other Loan
Documents are in full force and effect. 

 

SECTION 5. Representations and Warranties. The Borrower and each Guarantor
hereby represent and warrant to the Agent and Banks as follows:

 

(a)     After giving effect to this Amendment, no Default has occurred and is
continuing on the date hereof. 

 

(b)     Each Loan Party has the power and authority to enter into this Amendment
and to do all acts and things as are required or contemplated hereunder to be
done, observed and performed by it. 

 

(c)     This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of each Loan Party and this Amendment, and
the Credit Agreement as amended hereby, constitute the legal, valid and binding
obligations of the Loan Parties enforceable against them in accordance with its
terms, provided that such enforceability is subject to general principles of
equity. 

 

(d)     The execution and delivery of this Amendment and the performance
hereunder, and under the Credit Agreement as amended hereby, by the Loan Parties
do not and will not, as a condition to such execution, delivery and performance,
require the consent or approval of any Governmental Authority having
jurisdiction over any Loan Party, nor be in contravention of or in conflict with
the Operating Documents or Organizational Documents of any Loan Party, or the
provision of any statute, or any judgment, order or indenture, instrument,
agreement or undertaking, to which any Loan Party is party or by which the
assets or properties of any Loan Party are or may become bound. 

 

SECTION 6. Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.

 

SECTION 7. Governing Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of North Carolina without regard to
conflict of laws principles.

 

 

 

 

-11-

17

--------------------------------------------------------------------------------

 

 

WBD (US) 49317959v5

 

18

--------------------------------------------------------------------------------

 

SECTION 8. Consent by Guarantors. Each Guarantor consents to the foregoing
amendments. Each Guarantor promises and agrees to perform all of the
requirements,  conditions, agreements and obligations under the terms of the
Credit Agreement as hereby amended, said  Credit  Agreement,  as  hereby 
amended,  being  hereby  ratified  and  affirmed. 

 

SECTION 9. Further Assurances. Each Loan Party agrees to promptly take such
action, upon the request of the Agent or any Bank, as is necessary to carry out
the intent of this Amendment.

 

SECTION 10. Loan Document. This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

 

SECTION 11. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. 

 

SECTION 12. Entire Agreement. This Amendment contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein.
This Amendment supersedes all prior drafts and communications with respect
hereto.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers or representatives to execute
and deliver, this Amendment as of the day and year first above written. 

 

THE CATO CORPORATION (SEAL)

 

By:                                                     (SEAL)

Name:  John R. Howe

Title: Executive Vice President and Chief Financial Officer

 

 

CaDel, LLC  (SEAL)

By:  CHW, LLC, as Member

 

By:                                                     (SEAL)

Name: John R. Howe Title: President 

 

 

CHW, LLC  (SEAL)

 

By:                                                     (SEAL)

Name: John R. Howe Title: President 

 

 

CATO OF TEXAS LP  (SEAL) 

By: Cato Southwest, Inc., as General Partner

 

By:                                                     (SEAL)

Name: John R. Howe Title: President 

 

 

CATO SOUTHWEST, INC.  (SEAL) 

 

By:                                                     (SEAL)

Name: John R. Howe Title: President 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------

 

Signature page to Ninth Amendment to Credit Agreement

 

21

--------------------------------------------------------------------------------

 

 

CATOWEST, LLC  (SEAL)

 

By:                                                     (SEAL)

Name: John R. Howe Title: President 

 

 

CATOSOUTH LLC  (SEAL)

By: The Cato Corporation, as Member

 

By:                                                     (SEAL)

Name:  John R. Howe

Title: Executive Vice President and Chief Financial Officer

 

 

catocorp.com, LLC  (SEAL) 

 

By:                                                      (SEAL)

Name: John R. Howe Title: President 

 

 

CATO WO LLC  (SEAL) 

 

By:                                                     (SEAL)

Name:  John R. Howe

Title: Executive Vice President and Chief Financial Officer

 

22

--------------------------------------------------------------------------------

 

 

 

TRUIST BANK (formerly known as Branch Banking and Trust Company),

as Agent, Issuing Bank and a Bank

 

By:                                                                (SEAL)

Name: Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature page to Ninth Amendment to Credit Agreement

23

--------------------------------------------------------------------------------